To the Appellate Division, Superior Court:A petition for certification of the judgment in A-3972/4214-14 and A-2387/3066-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted, limited to the following issues:And it is further ORDERED that the New Jersey Department of Education is requested to participate in the appeal as amicus curiae by filing a brief and appearing for oral argument. The Department's amicus brief is to be served and filed on or before June 18, 2018, and the parties may serve and file briefs in response on or before July 23, 2018.